Case 2:18-cv-03840-JMA-AYS Document 32 Filed 03/07/19 Page 1 of 1 PageID #: 593



                                                               March 7, 2019

 Hon. Joan M. Azrack
 District Court Judge
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 Re:    Docket# 18-cv-03840-JMA-AYS
        Levin v. JP Morgan Chase, et. al.

 Dear Judge Azrack,

         As the Court is aware, my name is Isaac Levin, the Pro Se Plaintiff in the above-subject
 matter and joining me in this correspondence is my wife, Plaintiff Ofra Levin (hereinafter referred
 to as “Plaintiffs”).

         On February 14, 2019, Plaintiffs received this Court’s order seeking a stipulation from
 Plaintiffs that if they wish to be remanded to state court, they must provide a stipulation that they
 will seek no more than $74,999 in all damages. Plaintiffs response was due today March 7, 2019.

       Plaintiffs are in need for several more days. Plaintiffs are searching the possibility of a
 TRO in State Supreme Court and will respond by March 11, 2019.



                                                               Respectfully submitted,

                                                               /s/ Isaac Levin
                                                               Isaac Levin
                                                               Plaintiff
                                                               960 Cliffside Avenue
                                                               N. Woodmere NY 11581
                                                               isaaclevin2010@gmail.com
                                                               516-374-0188

                                                               /s/ Ofra Levin
                                                               Ofra Levin
                                                               Plaintiff
                                                               960 Cliffside Avenue
                                                               N. Woodmere NY 11581
                                                               ofrarlevin@gmail.com
                                                               516-792-5858

 Service on all attorneys via ECF.



                                                  1
